Exhibit 10.2
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”) dated as of _______, 2011 is entered
into between Hampshire Group, Limited, a Delaware corporation (“Parent”), and
the individuals or entities set forth on Schedule A hereto (each, a
“Stockholder” and collectively the “Stockholders”).
 
W I T N E S S E T H:
 
WHEREAS, Parent, RG Merger Sub, S.A., a Honduran sociedad anonima and a wholly
owned subsidiary of Parent (“Merger Sub” and together with Parent, the “Parent
Parties”) and Rio Garment S. de R.L., a limited liability company organized
under the laws of the Republic of Honduras, and the Stockholders have entered
into an Agreement and Plan of Merger dated as of June 13, 2011, (as the same may
be amended or supplemented, the “Merger Agreement”);
 
WHEREAS, pursuant to the Merger Agreement, each Stockholder will receive from
Parent on the Closing Date (as defined below) shares of common stock, par value
$0.10 per share, of Parent (“Common Stock”), subject to the terms and conditions
set forth in the Merger Agreement (together with any additional shares of Common
Stock acquired by the Stockholder or which such Stockholder has the power to
vote, such Stockholder’s “Subject Shares”);
 
WHEREAS, each Stockholder has agreed to enter into this Agreement as an
inducement and condition to the Parent Parties’ willingness to enter into the
Merger Agreement; and
 
WHEREAS, capitalized terms used in this Agreement and not defined have the
meaning given to such terms in the Merger Agreement.
 
NOW, THEREFORE, in consideration of the Parent Parties entering into the Merger
Agreement, and in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
1.  Certain Covenants.
 
1.1.  Grant of Proxy; Voting Agreement.
 
(a)  From and after the Closing Date, each Stockholder shall, at the request of
Parent, (i) when any annual, special, adjourned or postponed meeting of the
stockholders of Parent, however called, is held, appear at such meeting, or
otherwise cause the Subject Shares to be counted as present thereat for the
purpose of establishing a quorum and (ii) vote, or cause to be voted, its
Subject Shares (in whatever manner shall be necessary at any such meeting or
adjournment or postponement thereof, or in any written consent circulated for
execution by the stockholders of Parent or in any other circumstance upon which
a stockholder’s vote or approval is sought) (A) in favor of the approval of an
amendment to the Certificate of Incorporation of Parent to eliminate the ability
of the stockholders of Parent to act by written consent and (B) in favor of the
approval of an amendment to the Certificate of Incorporation of Parent to
increase the authorized share capital issuable thereunder by up to 3,333,333
shares of Common Stock.  Nothing herein shall be deemed to create any obligation
of Parent, and Parent shall have no obligation, to propose, or take any action
to propose, to its stockholders any amendment to its Certificate of
Incorporation, including the amendments to its Certificate of Incorporation
described in (ii)(A) and (ii)(B) above.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  From and after the Closing Date, during each Applicable Period (as defined
below), each Stockholder shall (i) when any annual, special, adjourned or
postponed meeting of the stockholders of Parent, however called, is held, appear
at such meeting or otherwise cause the Subject Shares to be counted as present
thereat for the purpose of establishing a quorum and (ii) vote, or cause to be
voted, its Subject Shares (in whatever manner shall be necessary at any such
meeting or adjournment or postponement thereof, or in any written consent
circulated for execution by the stockholders of Parent or in any other
circumstance upon which a stockholder’s vote or approval is sought) in favor of
each nominee to Parent’s Board of Directors (the “Board”) that is nominated for
election by the Nominating and Corporate Governance Committee of the Board (or
by any successor committee thereto or by the Board).  For purposes hereof,
“Applicable Period” means any period during which any Stockholder (or any of its
permitted successors or assigns) has the right to designate a nominee to the
Board pursuant to that certain Stockholder Rights Agreement, dated as of the
date hereof, among Parent and the Stockholders (the “Stockholder Rights
Agreement”) or any successor or replacement agreement (or any other agreement
among Parent and any of the Stockholders then holding Subject Shares).
 
(c)  Each Stockholder hereby irrevocably appoints Parent (and each executive
officer of Parent and any other individual designated in writing by Parent) as
attorney-in-fact (with full power of substitution) for and on behalf of such
Stockholder, for and in the name, place and stead of such Stockholder,
to:  (i) attend any and all meetings of the stockholders of Parent and to be
counted as present thereat, (ii) vote, express consent or dissent or otherwise
act on behalf of such Stockholder and (iii) grant or withhold all written
consents with respect to such Stockholder’s Subject Shares at any and all
meetings of the stockholders of Parent or in connection with any action sought
to be taken by written consent without a meeting, in each case with respect to
the matters expressly set forth in Sections 1.1(a) and 1.1(b) (together, the
“Subject Matters”).  Parent agrees not to exercise the proxy granted herein for
any purpose other than with respect to the Subject Matters.  The foregoing proxy
shall be deemed to be a proxy coupled with an interest, is irrevocable (and as
such shall survive and not be affected by the death, incapacity, mental illness
or insanity of such Stockholder, as applicable) until the Expiration Date (as
defined below) and shall not be terminated by operation of Law or upon the
occurrence of any other event.  Such Stockholder hereby affirms that the proxy
set forth in this Section 1.1(c) is given in connection with and granted in
consideration of and as an inducement to the Parent Parties to enter into the
Merger Agreement and that such proxy is given to secure the obligations of the
Stockholder under this Agreement.  Each Stockholder may vote its Subject Shares
on all matters other than the Subject Matters in its discretion, provided that
such vote does not contravene the provisions of this Agreement.  The proxy set
forth in this Section 1.1(c) is executed and intended to be irrevocable,
subject, however, to its automatic termination upon the termination of this
Agreement pursuant to Section 6.1 of this Agreement.  This proxy shall be deemed
effective as of the Closing Date.
 
 
2

--------------------------------------------------------------------------------

 
 
1.2.  No Inconsistent Arrangements.
 
(a)  Except as otherwise contemplated by this Agreement, permitted by the
Stockholder Rights Agreement or consented to in writing by Parent, no
Stockholder shall (i) transfer, sell, exchange, assign, pledge, hypothecate or
otherwise encumber or dispose of the Subject Shares, whether directly or
indirectly, voluntarily or involuntarily or by operation of Law (each, a
“Transfer”) or consent to any Transfer, (ii) enter into any contract, option or
other agreement or understanding with respect to any Transfer of any or all of
such Subject Shares or any interest therein, (iii) grant any proxy,
power-of-attorney or other authorization in or with respect to such Subject
Shares, (iv) deposit such Subject Shares into a voting trust or enter into a
voting agreement or arrangement with respect to such Subject Shares, or (v) take
any other action that would in any way restrict, limit or interfere with the
performance of its obligations hereunder and the grant of the proxy as
contemplated herein.
 
(b)  This Agreement hereby revokes as of the Closing Date all prior powers of
attorney and proxies appointed or granted by any Stockholder with respect to the
Subject Matters at any time with respect to such Stockholder’s Subject Shares
and no subsequent powers of attorney or proxies with respect to the Subject
Matters may be appointed or granted by such Stockholder, or be effective, with
respect thereto during the term of this Agreement.  In the event of any conflict
between the terms of this Agreement, including the proxy granted herein, and the
provisions of any other agreement or any other proxy granted with respect to the
voting on any matter, the provisions of this Agreement shall control and such
other proxy shall be deemed void and of no force or effect and such Party shall
take all action necessary to effectuate the foregoing.
 
1.3.  Public Announcement.  Each Stockholder shall consult with Parent before
issuing any press releases or otherwise making any public statements with
respect to the transactions contemplated herein and shall not issue any such
press release or make any such public statement without the express written
approval of Parent, except as may be required by Law, including any filings with
the Securities and Exchange Commission (the “SEC”) pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).  This Section 1.3 shall
terminate and be null and void upon the Expiration Date.
 
1.4.  Disclosure.  Each Stockholder hereby authorizes each of the Parent Parties
to publish and disclose in any announcement or disclosure required by the SEC
(including all documents and schedules filed with the SEC in connection with the
foregoing) or any national securities exchange, such Stockholder’s identity and
ownership of the Subject Shares and the nature of such Stockholder’s
commitments, arrangements and understandings under this Agreement.
 
1.5.  Additional Shares.  Each Stockholder will promptly notify Parent in
writing of the number of any shares of Common Stock acquired directly or
beneficially by the Stockholder, if any, after the date of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
2.  Representations and Warranties of Stockholders.  Each Stockholder, severally
and not jointly, hereby represents and warrants to Parent:
 
2.1.  Ownership.  As of the Effective Time (as defined in the Merger Agreement),
and other than as set forth in the Stockholder Rights Agreement, such
Stockholder holds of record and beneficially (as defined in Rule 13d-3 under the
Exchange Act), and has good and marketable title to, the Subject Shares, in each
case, free and clear of all liabilities, claims, security interests, liens,
pledges, options, rights of first refusal, agreement, limitations on voting,
proxies, restrictions, charges, participations and encumbrances of any kind or
character whatsoever (collectively, “Liens”), and has not appointed or granted
any proxy, which appointment or grant is still effective, with respect to any of
such Subject Shares.  The Subject Shares shall constitute all of the shares of
Common Stock, or any other securities convertible into or exercisable for Common
Stock, owned by such Stockholder or its Affiliates as of the Closing Date.  As
of the Effective Time, such Stockholder and its Affiliates do not have any
rights of any nature to acquire additional Common Stock or any other securities
convertible into, or exercisable for, Common Stock.  As of the Effective Time,
no Person has any contractual or other right or obligation to purchase or
otherwise acquire any of such Stockholder’s Subject Shares.
 
2.2.  Authorization.  Such Stockholder has all legal power (in case of
Stockholders that are natural persons) and all requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement by such Stockholder and the consummation by such Stockholder of
the transactions contemplated hereby have been duly and validly authorized by
all necessary action on the part of such Stockholder (in case of Stockholders
that are not natural persons).  Such Stockholder has duly and validly executed
and delivered this Agreement, and this Agreement is a legal, valid and binding
agreement of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except to the extent enforceability may be limited by
the effect of applicable bankruptcy, reorganization, insolvency, moratorium or
other Laws affecting the enforcement of creditors’ rights generally and the
effect of general principles of equity, regardless of whether such
enforceability is considered in a proceeding at Law or in equity.
 
2.3.  No Violation.  Neither the execution and delivery of this Agreement nor
the performance of such Stockholder’s obligations hereunder nor the consummation
of the transactions contemplated hereby will (a) require such Stockholder to
file or register with, or obtain any permit, authorization, consent or approval
of, any Governmental Entity or any other Person other than filings with the SEC
pursuant to the Exchange Act, or (b) violate, or cause a breach of or default
under, or conflict with (with or without notice or lapse of time or both), any
provision of such Stockholder’s organizational documents (in the case of a
Stockholder that is not a natural person) or any other contract, agreement or
understanding to which the Stockholder is a party, or any Law binding upon or
applicable to such Stockholder or its property or assets.  As of the date
hereof, no proceedings are pending which, if adversely determined, will have a
material adverse effect on such Stockholder’s ability to vote or dispose of any
of the Subject Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
2.4.  Stockholder Has Adequate Information.  Such Stockholder is a sophisticated
acquirer with respect to the Subject Shares and has adequate information
concerning the business and financial condition of Parent to make an informed
decision regarding the acquisition of the Subject Shares and has independently
and without reliance upon any Parent Party and based on such information as such
Stockholder has deemed appropriate, made its own analysis and decision to enter
into this Agreement.  Such Stockholder acknowledges that none of the Parent
Parties has made and none makes any representation or warranty, whether express
or implied, of any kind or character except as expressly set forth in the
Transaction Documents.
 
2.5.  No Setoff.  Such Stockholder has no liability or obligation related to or
in connection with such Stockholder’s Subject Shares other than the obligations
to Parent as set forth in this Agreement.  There are no legal or equitable
defenses or counterclaims that have been or may be asserted by or on behalf of
any Person, to reduce the amount of the Subject Shares or affect the validity or
enforceability of this Agreement.
 
3.  Representations and Warranties of Parent.  Parent hereby represents and
warrants to Stockholder:
 
3.1.  Organization.  Parent is duly organized, validly existing, and in good
standing under the laws of the State of Delaware.
 
3.2.  Authorization.  Parent has all requisite corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  Parent has duly and validly
executed and delivered this Agreement, and this Agreement is a legal, valid and
binding agreement of Parent, enforceable against Parent in accordance with its
terms, except to the extent enforceability may be limited by the effect of
applicable bankruptcy, reorganization, insolvency, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and the effect of
general principles of equity, regardless of whether such enforceability is
considered in a proceeding at Law or in equity.
 
3.3.  No Violation.  Neither the execution and delivery of this Agreement nor
the performance of Parent’s obligations hereunder nor consummation of the
transactions contemplated hereby will violate, or cause a breach of or default
under, or conflict with (with or without notice or lapse of time or both), any
provision of Parent’s certificate of incorporation or bylaws or any other
contract or agreement to which Parent is a party, or any Law binding upon or
applicable to Parent or its properties or assets, except for such violations,
breaches, defaults or conflict which will not prevent Parent from satisfying its
obligations under this Agreement.
 
4.  Representations and Warranties.  The respective representations and
warranties of each Stockholder and Parent contained herein shall not be deemed
waived or otherwise affected by any investigation made by the other party
hereto.
 
5.  Specific Performance.  Each Stockholder acknowledges that Parent will be
irreparably harmed and that there will be no adequate remedy at law for a
violation of any of the covenants or agreements of such Stockholder which are
contained in this Agreement.  It is accordingly agreed that, in addition to any
other remedies which may be available to Parent upon the breach by such
Stockholder of such covenants and agreements, Parent shall have the right to
obtain injunctive relief to restrain any breach or threatened breach of such
covenants or agreements or otherwise to obtain specific performance of any of
such covenants or agreements, in each case without posting bond or other
security, and without the necessity of proving actual damages.
 
 
5

--------------------------------------------------------------------------------

 
 
6.  Miscellaneous.
 
6.1.  Term.  This Agreement shall terminate automatically, without any notice or
other action by any Person, on the earlier of (a) the first date on which none
of the Stockholders (or their respective successors or assigns) beneficially own
any Subject Shares or  (b) the date of consummation of a Change in Control (as
defined below) of Parent (such date, the “Expiration Date”).  Upon termination
of this Agreement, no party shall have any further obligations or liabilities
under this Agreement; provided, however, that (i) nothing set forth in this
Section 6.1 shall relieve any party from liability for any breach of this
Agreement prior to termination hereof, and (ii) the provisions of this Article 6
shall survive any termination of this Agreement.
 
For purposes of this Agreement, “Change in Control” shall mean (a) any
transaction in which a “person” or “group” (within the meaning of Sections 13(d)
and 14(d) of the Exchange Act), other than any Stockholder or the Stockholders,
their Affiliates and/or their Permitted Transferrees (as defined in the
Stockholder Rights Agreement) collectively, becomes the beneficial owner (as
defined under Rule 13d-3 under the Exchange Act), directly or indirectly, of
more than 50% of the voting stock of Parent or (b) a sale, lease or other
conveyance of all or substantially all of the assets of Parent.
 
6.2.  Expenses.  Each of the parties hereto shall pay its own expenses incurred
in connection with this Agreement.  Each Stockholder warrants and covenants to
the other parties hereto that it will bear all claims for brokerage fees
attributable to action taken by it.
 
6.3.  Entire Agreement.  This Agreement contains the entire understanding of the
parties and supersedes all prior agreements and understandings between the
parties with respect to its subject matter.  This Agreement may be amended only
by a written instrument duly executed by the parties hereto.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
 
6.4.  Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
6.5.  Assignment.  Without limitation to Section 1.1 of this Agreement and
subject to this Section 6.5, this Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns.  No Stockholder may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of Parent.  Parent shall not assign this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of each Stockholder.  Notwithstanding the foregoing, Parent shall have the right
to assign its rights, interests and/or delegate its obligations hereunder to any
financing sources for collateral purposes.
 
 
6

--------------------------------------------------------------------------------

 
 
6.6.  Counterparts.  This Agreement may be executed in one or more counterparts
(including by facsimile or by an electronic scan delivered by electronic mail),
each of which shall be an original, but each of which together shall constitute
one and the same Agreement.
 
6.7.  Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed given when delivered in
person, by overnight courier, by facsimile transmission (with receipt confirmed
by telephone or by automatic transmission report) or by electronic mail, or two
business days after being sent by registered or certified mail (postage prepaid,
return receipt requested), as follows:
 
(a)  if to any Parent Party, to:
 
Hampshire Group, Limited
114 W. 41st Street
New York, NY  10036
Attn:  Heath L. Golden
Facsimile:  (212) 512-0388
e-mail:  hgolden@hamp.com


with a copy to:


Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY  10019
Attention:  Steven J. Gartner, Esq.
                   Mark A. Cognetti, Esq.
Facsimile:  (212) 728-8111
e-mail:  sgartner@willkie.com
              mcognetti@willkie.com


(b)  If to a Stockholder, to such Stockholder’s address or facsimile number set
forth on a signature page hereto, or to such other address or facsimile number
as such party may hereafter specify for such purpose by notice to each other
party hereto, in each case with a copy to:
 
Stevens & Lee
620 Freedom Business Center
Suite 200
P.O. Box 62330
King of Prussia, PA  19406
Attn: Steven M. Tyminski, Esq.
Facsimile: (610) 371-7986
e-mail: SMT@stevenslee.com


Any party may by notice given in accordance with this Section 6.7 to the other
parties designate updated information for notices hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
6.8.  Governing Law.
 
(i)  This Agreement shall be construed, performed and enforced in accordance
with, and governed by, the laws of the State of Delaware, without giving effect
to the principles of conflicts of laws thereof.
 
(ii)  Each party hereto hereby waives, to the fullest extent permitted by law,
any right to trial by jury of any claim, demand, action, or cause of action
(i) arising under this Agreement or (ii) in any way connected with or related or
incidental to the dealings of the parties in respect of this Agreement or any of
the transactions related hereto, in each case, whether now existing or hereafter
arising, and whether in contract, tort, equity, or otherwise.  Each party hereto
hereby further agrees and consents that any such claim, demand, action, or cause
of action shall be decided by court trial without a jury and that the parties
may file a copy of this Agreement with any court as written evidence of the
consent of the parties to the waiver of their right to trial by jury.
 
6.9.  Consent to Jurisdiction; Services of Process.  The parties hereto hereby
submit to the exclusive jurisdiction of the federal courts of located in
Wilmington, Delaware in respect of the interpretation and enforcement of the
provisions of this Agreement and hereby waive, and agree not to assert, any
defense in any action, suit or proceeding for the interpretation or enforcement
of this Agreement, that they are not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in such courts or that
this Agreement may not be enforced in or by such courts or that their property
is exempt or immune from execution, that the suit, action or proceeding is
brought in an inconvenient forum, or that the venue of the suit, action or
proceeding is improper.  Service of process with respect thereto may be made
upon the parties  by mailing a copy thereof by registered or certified mail,
postage prepaid, to such party at its address as provided in Section 6.7.
 
6.10.  Enforceability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.  Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible
and, absent agreement among the parties, a court is authorized to so modify this
Agreement.
 
6.11.  Further Assurances.  From time to time, at Parent’s request and without
further consideration, subject to the terms and conditions of this Agreement,
the Stockholders shall execute and deliver to Parent such documents and take
such action as Parent may reasonably request in order to consummate more
effectively the transactions contemplated hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
6.12.  Stop-Transfer Order.  In furtherance of this Agreement, concurrently
herewith each Stockholder shall and hereby does authorize Parent to notify its
transfer agent that this Agreement places limits on the voting of the Subject
Shares.
 
6.13.  Remedies Not Exclusive.  All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity will
be cumulative and not alternative, and the exercise of any thereof by either
party will not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.
 
6.14.  Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
6.15.  No Presumption.  This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.
 
[The rest of this page has intentionally been left blank]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the day and year first above written.
 
 

 
PARENT:
    HAMPSHIRE GROUP, LIMITED                  
 
By:
        Name:        Title:           



 

 
STOCKHOLDERS:
               
 
By:
        Name: Paul Buxbaum  

 
 
By:
        Name: David Gren  


 

 
YIH III, LLC
               
 
By:
        Name: Benjamin Yogel       Title: Member of the Managing Member        
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 


 

